Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior being McMillin et al. (US 20050145617 A1) discloses a method of manufacturing a layered heater (Fig. 6), comprising: applying a dielectric material (14, Fig. 6) on a substrate  (12, Fig. 6) using a  thermally spraying process (Para. 0030) to form a dielectric layer; using a thick film process for placing a resistive material  (16, Fig. 6) on the dielectric layer  (14) to form a resistive layer on the dielectric layer (Even though a thick film process is used in Fig. 6, McMillin et al. states “if a resistive layer is formed using a thermal spraying process, the pattern of the resistive element must be formed by a subsequent operation such as laser etching or water-jet carving” in Para. 0005. Therefore the user has the option of using thermal spraying); forming a plurality of conductive overlays (terminal pads, Fig. 6 show a view of one terminal pad) at predetermined locations on the substrate (12).  

    PNG
    media_image1.png
    279
    547
    media_image1.png
    Greyscale

McMillin et al. fails to teach or suggest the step of and forming a plurality of cuts into the resistive layer by laser cutting to form a resistive circuit pattern that overlaps the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/           Examiner, Art Unit 3761

/DANA ROSS/           Supervisory Patent Examiner, Art Unit 3761